NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 11 June 2021, has been entered into record.  In this amendment, claims 1, 3, 5, 7-9, 12, 16-19 have been amended, claims 6, 10, 13-15 have been canceled, and claims 21-25 have been added.

Claims 1-5, 7-9, 11, 12, and 16-25 are presented for examination.

Response to Arguments
With regards to the objections to the specification and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 11 June 2021, with respect to claims 1-5, 7-9, 11, 12, and 16-25 have been fully considered and are persuasive.  The rejection of 11 March 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Li on 8 July 2021.

The application has been amended as follows: 
In claim 1, lines 15-18: 
“predicting, based on shared vulnerability characteristics, that the second online entity is a potential target for a second electronic attack having an attack vector in common with the first electronic attack that corresponds to the at least one of the shared vulnerability characteristics;”
In claim 21, lines 1-2:
“wherein the first electronic attack is a carding attack or a credential stuffing attack.”

Allowable Subject Matter
Claims 1-5, 7-9, 11, 12, and 16-25 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 11 March 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 11 June 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cam Winget et al. (US 2005/0141498 A1) discloses a system and method for network infrastructure validation of network management frames.
Lotem et al. (US 2008/0005555 A1) discloses a system and method for evaluating potential attacks of worms.
Pietrowicz et al. (US 2013/0226485 A1) discloses a system and method for multi-function electric meter adapter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAH SU/Primary Examiner, Art Unit 2431